01/20/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 20-0498


                                       DA 20-0498


 THOMAS JAMES BICK,                                               FiLE
            Petitioner, Obligor,                                 JAN 1 9 202i
            and Appellant,
                                                               Bowen Greenwood
                                                             Clerk of Supreme Court
                                                                State of Montana
       V.

 KATHLEEN JO JOHNSON,

            Respondent, Obligee,                                 ORDER
            and Appellee,

      and

 MONTANA DEPARTMENT OF PUBLIC HEALTH
 AND HUMAN SERVICES, CHILD SUPPORT
 ENFORCEMENT DIVISION,EX REL.,

            Respondent and Appellee.



      Pursuant to Appellant's motion for an extension of time, and good cause therefore,
      IT IS ORDERED that Appellant has until February 19, 2021, within which to file
his opening brief.
      DATED this /‘?Zy of January, 2021
                                               For the Court,




                                                            Chief Justice